DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5, 7-10 and 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance: In regards to claim(s) 1, prior art does not explicitly disclose, teach or suggest a method of forming a 2D material comprising subjecting an electrolyte with entrained, particulate, layered van der Waals solids to a shear rate of at least 1×103 s-1 while applying a potential difference of 4 V or less across the layered van der Waals solids to exfoliate layers into 2D materials. Liu, Yoo and Li are not combinable for the reasons stated in the remarks submitted on 27 May 2021, last paragraph of p. 6 to the third paragraph of p. 7.  Zhong (US 20180362349 A1) discloses a mechanically-assisted electrochemical method (Fig. 1; para 79) of exfoliating graphite particles entrained in the electrolyte solution.  However, Zhong does not explicitly disclose the instantly claimed shear rate nor the instantly claimed, applied voltage.  Zhong only discloses a magnetic stir bar (161; Fig. 1; para 79) which one or ordinary skill in the art would not assume to be able to produce the high shear rates instantly claimed.  Instant claims 5 and 9 define over the prior art for the same reasons as instant claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A SMITH whose telephone number is (571)272-8760.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS A SMITH/Primary Examiner, Art Unit 1794